Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to appellant, and motion to strike paragraphs 3d, 4th and 8th of the complaint is granted. The measure of damages in a suit for breach of a contract of employment is the amount plaintiff employee would have earned had the contract been performed, less what the employee, acting reasonably, could have earned {Howard v. Daly, 61 N. Y. 362). Allegations set forth in the challenged paragraphs which seek the recovery of damages in excess of this amount are irrelevant and prejudicial. Settle order. Present — Peck, P. J., Cohn, Callahan, Bastow and Rabin, JJ.